James J. Monighan, Esq. Town Attorney, Carrollton
You have asked whether the electors of a town and village must separately vote to discontinue a joint police department established under section121-a of the General Municipal Law.
You informed us that in 1976 town and village electors, in separate elections, approved the formation of a joint police department. The town board and the village board of trustees now feel that the joint police department should be abolished.
Under section 121-a, a town and an incorporated village located wholly within the town may create a joint town and village police department. A proposition to establish the joint department must be submitted at a general or special election in the village and separately at a general or special election in the town. Upon the adoption of the propositions, the town board and the village board of trustees are required to meet in joint session to organize the joint police department and establish the rules of its operation.
Section 121-a establishes the procedure for abolition of a joint department.
  "A joint police department established as provided by this section may be abolished upon the adoption of a proposition duly submitted at a general or special village or town election to take effect on January first succeeding the next general election at which town officers are elected".
Under the terms of this provision, a joint police department may be abolished by the adoption of a proposition at either a village or town election. It seems clear that the vote of the electors of any one municipal participant in a joint police department is sufficient to abolish the department. The Legislature, with respect to the establishment of a joint police department, made it clear that the vote of the electors of "each" town and village is necessary to authorize the joint department. Notably, with respect to abolition, this language was not used. Thus, the intent of the Legislature seems clear from the plain language of the statute.
We conclude that a joint police department established under section121-a of the General Municipal Law may be abolished by the vote of the electors of any one of the municipalities participating in the department.